Citation Nr: 9927864	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an effective date prior to January 12, 
1998, for an increased evaluation for service-connected 
bilateral varicose veins.

2. Entitlement to an effective date prior to January 12, 
1998, for a grant of a total disability evaluation due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to February 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted an increased evaluation for 
service connected bilateral varicose veins and granted TDIU, 
both effective January 12, 1998.  

The Board notes that the veteran timely perfected an appeal 
on the issue of entitlement to an increased evaluation for 
service-connected varicose veins.  At the July 1999 hearing 
the veteran requested that this issue be withdrawn from 
consideration.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b) (1998).  Therefore, the issue of 
entitlement to an increased evaluation for service-connected 
varicose veins is not before the Board.


FINDINGS OF FACT

1. The veteran filed a claim for an evaluation in excess of 
50 percent for service-connected bilateral varicose veins 
in July 1994.

2. The veteran was awarded a combined evaluation, including 
the bilateral factor, of 70 percent by rating decision in 
July 1998, pursuant to a change in the rating criteria 
effective January 12, 1998.

3. The veteran filed a claim for TDIU in May 1996.

4. The veteran's service-connected disabilities met the 
schedular criteria for TDIU, effective January 12, 1998.  

5. No medical evidence established functional or occupational 
limitations until May 1998.  


CONCLUSIONS OF LAW

1. The veteran is not entitled to an effective date prior to 
January 12, 1998, for the grant of an increased evaluation 
for service-connected bilateral varicose veins.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.114, 3.400 (1998); 62 Fed. Reg. 62507 (Dec. 
11, 1997).  

2. The veteran is not entitled to an effective date prior to 
January 12, 1998, for the grant of TDIU.  38 U.S.C.A. §§ 
5107, 5110; 38 C.F.R. §§ 3.400, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for varicose veins in November 1947.  By 
rating decision in April 1948, the RO granted service 
connection for bilateral varicose veins with a 30 percent 
evaluation effective November 3, 1947.  By rating decision in 
September 1990, the RO granted an increased evaluation of 50 
percent for service-connected bilateral varicose 
veins, effective from July 21, 1989.  In July 1994, the 
veteran requested that his service-connected varicose veins 
be re-evaluated, as the condition had become worse.  The RO 
denied increased evaluations by rating decisions in June 1995 
and January 1996.  In May 1996, the veteran requested 
consideration of TDIU.  

A VA examination was conducted in August 1996.  The examiner 
did not provide any opinion as to the veteran's functional or 
occupational limitations due to his service-connected 
varicose veins.  The VA examiner in October 1997, also did 
not provide any opinion as to the veteran's functional or 
occupational limitations.  

At a hearing before an RO hearing officer in June 1997, the 
veteran testified that standing for long periods of time 
caused his legs to swell.  He stated that he had not worked 
since June 1994, at which time "we went out business."  
Transcript, pp. 2-3 (June 1997).  The veteran reported on his 
application for increased compensation due to 
unemployability, received in May 1996, that he had been self-
employed in a produce market from 1969 to 1984.  He stated 
that he became too disabled to work in February 1990.  The 
veteran testified that following an operation in 1991 he had 
been ordered to walk regularly to aid in circulation.  He 
stated that he had a lung condition, which caused shortness 
of breath and decreased his ability to perform some 
activities.  Transcript, p. 4 (June 1997).  The veteran 
reported that about two or three years after the operation, 
he was told to "get off my leg" because edema had formed.  
Transcript, p. 4 (June 1997).  

A VA examination was conducted in April 1998.  In an addendum 
to this examination, dated in May 1998, the examiner stated 
that at the veteran's age it would not be advisable to engage 
in employment that would require prolonged standing.  

In July 1998, the RO discontinued the 50 percent evaluation 
for bilateral varicose veins, effective January 11, 1998, and 
granted an evaluation of 40 percent for service-connected 
varicose veins with post-phlebitic syndrome for each lower 
extremity, effective from January 12, 1998.  The RO further 
granted TDIU, effective from January 12, 1998.  The RO noted 
that the increased evaluation was warranted by a change in 
the regulations effective January 12, 1998.  

At a hearing before the undersigned in July 1999, the veteran 
testified that he had last worked in 1993.  Transcript, p. 4 
(July 1999).  He stated that he owned a grocery store and 
market.  Transcript, p. 8 (July 1999).  The veteran testified 
that his private physician told him to quit working in 1993.  
Transcript, p. 11 (July 1999).  


II. Analysis

Effective Date of Increased Evaluation

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  (1998).  
However, in cases involving a claim for an increased 
evaluation, the effective date may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2) (1998).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law the effective date of such award or increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 3.114.  The Board notes 
that effective January 12, 1998, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the cardiovascular system, 
including varicose veins.  62 Fed. Reg. 62507 (Dec. 11, 1997) 
(codified at 38 C.F.R. § 4.104).  It was under these revised 
regulations that the RO granted an increased evaluation.  
Therefore, the effective date of such award cannot be prior 
to the effective date of the regulation, in this case, 
January 12, 1998.  

However, the Board must consider whether the veteran was 
entitled to the increased evaluation under the regulations in 
effect prior to January 12, 1998, and would thus be entitled 
to an effective date prior to that indicated by the RO.  The 
Board notes that the veteran is currently receiving a 
combined 70 percent evaluation for his service-connected 
right and left leg varicose veins with the addition of the 
bilateral factor.  See 38 C.F.R. §§ 4.25, 4.26 (1998).  Under 
the regulations in effect prior to January 12, 1998, there is 
no provision for an evaluation combining to 70 percent for 
bilateral varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (1997).  As noted in the introduction section of this 
decision, the veteran has withdrawn his appeal on the issue 
of an increased evaluation for bilateral varicose veins, and 
the issue whether the veteran was entitled to an evaluation 
exceeding 50 percent prior to January 12, 1998, is not before 
the Board.  The veteran clearly did not meet the criterion of 
"pronounced" under the earlier version of Code 7120.   In 
the absence of "board-like swelling," the criteria for a 
100 percent rating under the earlier Code 7121 cannot be met.  
Likewise, the absence of findings of "persistent" swelling, 
cyanosis, eczema, or ulceration precludes a 60 percent rating 
under that Code.  The holding in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) does not apply because the agency fixed the 
date for the change to take effect.

Effective Date of TDIU

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  (1998).  The 
veteran filed a claim for TDIU in May 1996.  

As discussed above, prior to January 12, 1998, the veteran 
had only one service-connected condition, which was evaluated 
as 50 percent disabling.  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
50 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(1998).  Prior to the change in the regulations, with the 
resultant increase in evaluation for service-connected 
varicose veins, the veteran's disabilities did not meet the 
percentage criteria under 38 C.F.R. § 4.16(a). 

The veteran stated that he had last worked in 1993 or 1994 as 
the owner of a grocery store.  He reported that he had quit 
working due to his service-connected varicose veins and his 
shortness of breath due to a respiratory condition.  The only 
medical opinion of record, indicating that the veteran would 
be unable to secure or follow substantially gainful 
employment, was rendered in May 1998.  Prior to that opinion, 
no physician had provided an opinion as to the veteran's 
functional or occupational limitations.  Although the veteran 
testified at the July 1999 hearing that his physician had 
told him to quit working in 1993, the record contains no such 
opinion.  The Board finds no basis in the record for an award 
of TDIU prior to January 12, 1998.  The veteran did not meet 
the schedular criteria for TDIU prior to this date and the 
evidence preponderates against a finding of extraschedular 
unemployability prior to January 1998 as well.  See 38 C.F.R. 
§ 4.16(b).  The veteran filed his claim for TDIU in May 1996, 
but entitlement to TDIU was not established until January 
1998.  

ORDER

Entitlement to an effective date prior to January 12, 1998, 
for an increased evaluation for service-connected bilateral 
varicose veins is denied.

Entitlement to an effective date prior to January 12, 1998, 
for a grant of a total disability evaluation due to 
individual unemployability (TDIU) is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

